The appellant filed his motion for a summary judgment against the appellee, as sheriff of Coosa county, and the surety on his official bond, for the damages authorized on such a motion by section 5910 of the Code, for the sheriff's failure to execute process in garnishment, which by due diligence could have been executed. The default complained of occurred after October 4, 1916, and the motion was filed on September 17, 1920.
The trial judge sustained the eleventh ground of the defendant's demurrer to the motion, viz. that it appears upon its face to have been barred by the statute of limitations of one year. The limitation in the mind of the trial court was subdivision (3) of section 4840 of the Code:
"Actions qui tam, or for a penalty given by statute to the party aggrieved, unless the statute imposing it prescribes a different limitation" — to be brought within one year.
We think the application of this limitation to this motion was clearly erroneous. Section 4834 of the Code prescribes a limitation of ten years for:
"(3) Motions and other actions against sheriffs, * * * constables, and other public officers, for nonfeasance, misfeasance, or malfeasance in office."
And section 4835 prescribes a limitation of six years for:
"(7) Motions and other actions against the sureties of any sheriff, coroner, constable, or any public officer. * * *"
These provisions, ex vi terminorum, include motions like the one before us, which are not qui tam actions, or actions for a penalty within the meaning of subdivision (3) of section 4840. It is of no significance that different limitations are prescribed as against these motions, in favor of the officer and of his sureties.
Section 5900 of the Code, in declaring that judgment on these motions "must be rendered against such of the parties, whether principal *Page 310 
or surety, as may have received notice of the intended motion," does not forbid the separate operation of the appropriate statutes of limitation in favor of the principal and his sureties, and of course does not for such a reason forbid their application to itself. If the ten and six year limitations referred to do not govern this motion, and the motions on other similar grounds prescribed by the same chapter of the Code, they would have no field of operation whatever as to the officers named.
The demurrer should have been overruled, and the judgment sustaining it will be reversed, and one will be here rendered as indicated.
Reversed, rendered, and remanded.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.